Supreme Court

OF

Nevapa

HO) 19ATA

IN THE SUPREME COURT OF THE STATE OF NEVADA

 
  

KEITH WILLIAM SULLIVAN, No. 85075

Petitioner,

VS.

THE SECOND JUDICIAL DISTRICT

COURT OF THE STATE OF NEVADA, F A LL. E D

IN AND FOR THE COUNTY OF

WASHOE, AUG 1,0 2022

Respondent, cE ERO ee
-

PERRY RUSSELL, WARDEN,
Real Party in Interest.

 

ORDER DENYING PETITION

This original pro se postconviction petition for a writ of habeas
corpus challenges several actions of the district court regarding the
postconviction petition for a writ of habeas corpus that petitioner filed below
on November 10, 2021.

Having considered the petition, we are not persuaded that writ
relief is warranted, because petitioner has a plain, speedy, and adequate
legal remedy available to him by way of an appeal from any district court
order denying his petition in the first instance. See NRAP 22 (“An
appheation for an original writ of habeas corpus should be made to the
appropriate district court. If an application is made to the district court and
denied, the proper remedy is by appeal from the district court’s order
denying the writ.”); see also Pan v. Eighth Judicial Dist. Court, 120 Nev.
222, 224, 88 P.3d 840, 844 (2004) (“Petitioner| ] carr[ies] the burden of

demonstrating that extraordinary relief is warranted,” and writ relief is

22-25008

 

 

 
Supreme Court
oF
Nevapa

(O) 7A RD

proper only when there is no plain, speedy, and adequate remedy at law).!

Accordingly, we

ORDER the petition DENIED.

   

Parraguirre

po\r bucl, J. JA ng J.

Hardesty Stiglich

 

ce: Keith William Sullivan
Attorney General/Carson City
Washoe County District Attorney
Washoe District Court Clerk

 

'Given our disposition here, we deny all of petitioners pending
motions and additional requests for relief as moot.